*444ON REHEARING
CATES, Presiding Judge.
On a consideration of the application for a rehearing the original affirmance (without opinion) is abated. The cause is remanded to the lower court for consideration of the Youthful Offenders Act.
We are constrained to this action by the cogent dictum in Morgan v. State, 291 Ala. 764, 287 So.2d 914. See also, Edwards v. State, 55 Ala.App. 544, 317 So.2d 511, Pride v. State (8 Div. 537), 55 Ala.App. 575, 317 So.2d 541, and Clemons v. State, 56 Ala.App. 728, 321 So.2d 237, all this day decided.
Accordingly, the application is granted and the cause is
Remanded with directions.
All the Judges concur.